         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 1 of 28




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
  BANCO DELTA ASIA, S.A.R.L., et al.,               )
                                                    )
                   Plaintiffs,                      )
                                                    )
            v.                                      ) Civil Action No. 1:13-cv-00333 (BAH)
                                                    )
  FINANCIAL CRIMES ENFORCEMENT                      )
  NETWORK, et al.,                                  )
                                                    )
                   Defendants.                      )
                                                    )

     DEFENDANTS’ ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendants Financial Crimes Enforcement Network (“FinCEN”); Kenneth A. Blanco, in

his official capacity as Director of FinCEN; the Department of the Treasury; and Steven T.

Mnuchin, in his official capacity as Secretary of the Treasury, hereby answer Plaintiffs’ First

Amended Complaint, ECF No. 48.

       The introductory paragraph consists of Plaintiffs’ characterization of the First Amended

Complaint, not allegations of fact to which a response is required.

       1.        Admitted that FinCEN promulgated a final rule pursuant to Section 311 of the

USA PATRIOT ACT, 31 U.S.C. § 5318A, imposing a special measure against Banco Delta

Asia, S.A.R.L. Otherwise, this paragraph consists of Plaintiffs’ characterization of the First

Amended Complaint, not allegations of fact to which a response is required.

       2.        This paragraph consists of legal conclusions, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       3.        This paragraph consists of legal conclusions, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.
         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 2 of 28




        4.      This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

        5.      This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, admitted.

        6.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations that Plaintiff Banco Delta Asia is currently a “small commercial bank”

that is “licensed”; otherwise, admitted.

        7.      Admitted that Plaintiff Delta Asia Group (Holdings) Ltd. “is a holding company

which owns BDA”; otherwise, Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

        8.      Admitted that Plaintiff Stanley Au “is Chairman of Delta Asia Group and BDA”;

otherwise, Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph.

        9.      The first sentence consists of conclusions of law, not allegations of fact to which a

response is required; to the extent that a response is deemed required, admitted. The second

sentence is admitted.

        10.     The first and second sentences consist of conclusions of law, not allegations of

fact to which a response is required; to the extent that a response is deemed required, admitted.

The third sentence consists of Plaintiffs’ characterization of the First Amended Complaint, not

allegations of fact to which a response is required.

        11.     The first sentence consists of conclusions of law, not allegations of fact to which a

response is required; to the extent that a response is deemed required, admitted. The second

sentence is admitted.



                                                   2
         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 3 of 28




        12.     The first sentence consists of conclusions of law, not allegations of fact to which a

response is required; to the extent that a response is deemed required, admitted. The second

sentence consists of Plaintiffs’ characterization of the First Amended Complaint, not allegations

of fact to which a response is required.

        13.     The first sentence is admitted. The second sentence consists of legal conclusions,

not allegations of fact to which a response is required. To the extent that a response is deemed

required, admitted that Plaintiffs have accurately quoted portions of notes related to 31 U.S.C.

§ 5311; Defendants respectfully refer the Court to those notes for a full and complete statement

of their contents.

        14.     The first and second sentences consist of legal conclusions, not allegations of fact

to which a response is required. To the extent that a response is deemed required, admitted that

Plaintiffs have accurately quoted portions of 31 U.S.C. § 5318A; Defendants respectfully refer

the Court to the statute for a full and complete statement of its contents. The third sentence

consists of legal conclusions, not allegations of fact to which a response is required; to the extent

that a response is deemed required, denied that the fifth special measure is “the most severe”;

otherwise, admitted. With respect to the fourth sentence, the allegations that “[t]he immediate

legal effect of imposing the fifth special measure is to cut a foreign financial institution off from

all ties to the U.S. banking system” consist of legal conclusions, not allegations of fact to which a

response is required; to the extent that a response is deemed required, denied. Insofar as the

terms “ties,” “practical effect,” “cut it off,” and “worldwide banking system” are vague and

undefined, Defendants lack knowledge or information sufficient to admit or deny the remaining

allegations in the fourth sentence.




                                                  3
         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 4 of 28




       15.     This paragraph consists of legal conclusions, not allegations of fact to which a

response is required. To the extent that a response is deemed required, admitted that Plaintiffs

have accurately quoted portions of 31 U.S.C. § 5318A; Defendants respectfully refer the Court to

the statute for a full and complete statement of its contents.

       16.     With respect to the first sentence, admitted that in April 2004, FinCEN imposed

the fifth special measure against the jurisdiction of Burma, Mayflower Bank, and Asia Wealth

Bank. Insofar as the term “substantial advance notice of U.S. government and international

concerns” is vague and undefined, Defendants lack knowledge or information sufficient to admit

or deny the allegations in the second sentence. The third sentence is admitted, except that

Defendants lack knowledge or information sufficient to admit or deny the allegations that “FATF

members issu[ed] advisories to their financial sectors recommending enhanced scrutiny of

transactions involving Burmese financial institutions.” The fourth sentence consists of Plaintiffs’

characterization of an advisory issued by FinCEN; Defendants respectfully refer the Court to the

advisory for a full and complete statement of its contents. To the extent that a response is

deemed required, admitted that in April 2002, FinCEN issued an advisory providing in part that

“[b]anks and other financial institutions operating in the United States are advised to give

enhanced scrutiny to all financial transactions originating in or routed to or through Burma, or

involving entities organized or domiciled, or persons maintaining accounts, in Burma.” The fifth

sentence consists of Plaintiffs’ characterization of an Executive Order; Defendants respectfully

refer the Court to the Executive Order for a full and complete statement of its contents. To the

extent that a response is deemed required, admitted that in July 2003, the President issued

Executive Order 13310, which blocked property of the government of Burma and prohibited

certain transactions. The sixth sentence is denied.



                                                  4
         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 5 of 28




       17.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in the first, second, and third sentences. Insofar as the terms “small,”

“region,” “significant presence,” and “broad range” are vague and undefined, Defendants lack

knowledge or information sufficient to admit or deny the allegations in the second sentence.

Insofar as the term “[a]t that time” is vague and undefined, Defendants lack knowledge or

information sufficient to admit or deny the allegations in the fourth sentence.

       18.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       19.     Insofar as the terms “historic ties,” “many other banks,” “relationships,” “a

number,” and “ties” are vague and undefined, Defendants lack knowledge or information

sufficient to admit or deny the allegations in the first sentence. Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations in the second sentence.

The third sentence is denied.

       20.     The first sentence is admitted. Insofar as the terms “published reports” and

“significant debate” are undefined and vague, Defendants lack knowledge or information

sufficient to admit or deny the allegations in the second sentence. Insofar as the second sentence

consists of Plaintiffs’ characterization of certain unspecified “published reports,” Defendants

respectfully refer the Court to those documents for a full and complete statement of their

contents. Insofar as the term “serious disagreement within the Administration” is undefined and

vague, Defendants lack knowledge or information sufficient to admit or deny the allegations in

the third sentence. Insofar as the third sentence consists of Plaintiffs’ characterization of certain

documents, Defendants respectfully refer the Court to those documents for a full and complete

statement of their contents.



                                                  5
         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 6 of 28




       21.     With respect to the first sentence, admitted that the U.S. Government has imposed

economic sanctions against “various North Korean persons in recent years.” Otherwise, insofar

as the terms “few restrictions” and “doing business generally” are undefined and vague,

Defendants lack knowledge or information sufficient to admit or deny the allegations in the first

sentence. The second sentence consists of legal conclusions, not allegations of fact to which a

response is required. To the extent that a response is deemed required, Defendants respectfully

refer the Court to the regulation for a full and complete statement of its contents.

       22.     With respect to the first sentence, admitted that the U.S. Government has imposed

economic sanctions that were in effect in 2005 against “North Korean persons involved in the

proliferation of weapons of mass destruction.” Otherwise, insofar as the term “generally targeted

specifically identified” is undefined and vague, Defendants lack knowledge or information

sufficient to admit or deny the allegations in the first sentence. With respect to the second

sentence, the allegation that Banco Delta Asia is “not subject to U.S. regulations” consists of

legal conclusions, not allegations of fact to which a response is required. Otherwise, Defendants

lack knowledge or information sufficient to admit or deny the allegations in the second sentence.

Defendants lack knowledge or information sufficient to admit or deny the allegations in the third

sentence, except to deny that FinCEN “blacklisted” any financial institution.

       23.     With respect to the first sentence, admitted that prior to March 13, 2013, the

Department of the Treasury had not issued a finding that reasonable grounds exist for concluding

that the jurisdiction of North Korea is a foreign jurisdiction of primary money laundering

concern; otherwise, denied. Defendants further answer by stating that FinCEN issued a finding

that reasonable grounds exist for concluding that the jurisdiction of North Korea is a foreign

jurisdiction of primary money laundering concern pursuant to Section 311 of the USA PATRIOT



                                                  6
         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 7 of 28




Act on May 27, 2016. With respect to the second sentence, admitted that prior to March 13,

2013, the Department of the Treasury had not imposed the fifth special measure against the

jurisdiction of North Korea or any other North Korean financial institution; otherwise, denied.

Defendants further answer by stating that FinCEN imposed the fifth special measure against the

jurisdiction of North Korea on November 9, 2016, and against a Chinese financial institution

serving as a conduit for North Korea on November 2, 2017. The third sentence is denied, except

to admit that FinCEN issued a finding that reasonable grounds exist for concluding that the

jurisdiction of North Korea is a foreign jurisdiction of primary money laundering concern on

May 27, 2016, and that FinCEN imposed the fifth special measure against the jurisdiction of

North Korea on November 9, 2016. The fourth sentence consists of legal conclusions, not

allegations of fact to which a response is required; to the extent that a response is deemed

required, admitted that prior to September 2005, the Department of the Treasury did not “issue

any public warning . . . that banks were at risk of being designated as ‘of primary money

laundering concern’ if they did business generally with North Korean banks or customers.” The

fifth sentence is admitted, except that Defendants lack knowledge or information sufficient to

admit or deny the allegations regarding advisories issued by the Financial Action Task Force.

With respect to the sixth sentence, admitted, except that Defendants lack knowledge or

information sufficient to admit or deny the allegations regarding advisories issued by the

Financial Action Task Force. Defendants further answer by stating that FinCEN’s decision to

issue the Notice of Finding and Notice of Proposed Rulemaking (“NPRM”) was not based on the

fact of Banco Delta Asia’s relationship with North Korean banks or customers, but instead on the

money laundering activities occurring at Banco Delta Asia.




                                                 7
         Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 8 of 28




       24.     Insofar as the term “certain members of the Bush Administration” is undefined

and vague, Defendants lack knowledge or information sufficient to admit or deny the allegations

in the first and second sentences. Insofar as Plaintiffs allege in the first and second sentences

that FinCEN’s imposition of the fifth special measure against Banco Delta Asia was pretextual,

denied. Defendants further answer by stating that FinCEN’s decision to issue the Notice of

Finding and NPRM was not based on the fact of Banco Delta Asia’s relationship with North

Korean banks or customers, but instead on the money laundering activities occurring at Banco

Delta Asia. With respect to the third and fourth sentences, admitted that David Asher testified

before Congress. With respect to the third sentence, admitted that David Asher was Senior

Advisor to the Assistant Secretary of State for East Asian and Pacific Affairs from 2001 through

2005; otherwise, insofar as the term “helped formulate the North Korean financial strategy” is

undefined and vague, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the third sentence. Insofar as the third and fourth sentences consist of Plaintiffs’

characterization of Mr. Asher’s testimony, Defendants respectfully refer the Court to that

testimony for a full and complete statement of its contents. To the extent that a response is

deemed required, denied that Plaintiffs have accurately quoted from such testimony.

       25.     Insofar as the terms “larger banks in Macau,” “elsewhere in China,” “elsewhere in

Asia,” “in Europe and around the world,” “did business,” and “targeted for a Section 311

designation” are undefined and vague, Defendants lack knowledge or information sufficient to

admit or deny the allegations in this paragraph.

       26.     Insofar as the terms “this strategy” and “strategic” are undefined and vague,

Defendants lack knowledge or information sufficient to admit or deny the allegations in the first

sentence. Defendants further answer by stating that FinCEN’s decision to issue the Notice of



                                                   8
           Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 9 of 28




Finding and NPRM was not based on Banco Delta Asia’s “size” or “location,” but instead on the

money laundering activities occurring at Banco Delta Asia. The second, third, and fourth

sentences consist of Plaintiffs’ characterization of a news article; Defendants respectfully refer

the Court to the news article for a full and complete statement of its contents. With respect to the

fifth, sixth, and seventh sentences, admitted that David Asher testified before Congress. Insofar

as the fifth, sixth, and seventh sentences consist of Plaintiffs’ characterization of Mr. Asher’s

testimony, Defendants respectfully refer the Court to that testimony for a full and complete

statement of its contents. To the extent that a response is deemed required, denied that Plaintiffs

have accurately quoted from such testimony. Insofar as Plaintiffs allege in this paragraph that

FinCEN’s imposition of the fifth special measure against Banco Delta Asia was pretextual,

denied.

          27.   The first sentence consists of Plaintiffs’ characterization of a Notice of Finding

issued by FinCEN; Defendants respectfully refer the Court to the Notice of Finding for a full and

complete statement of its contents. To the extent that a response is deemed required, denied,

except to admit that “on September 20, 2005, FinCEN published a Finding that reasonable

grounds existed for concluding that BDA was a financial institution of primary money

laundering concern.” The second sentence consists of Plaintiffs’ characterization of an NPRM

issued by FinCEN; Defendants respectfully refer the Court to the NPRM for a full and complete

statement of its contents. To the extent that a response is deemed required, admitted. The third

sentence consists of Plaintiffs’ characterization of a Notice of Finding and NPRM issued by

FinCEN; Defendants respectfully refer the Court to the Notice of Finding and NPRM for a full

and complete statement of their contents. To the extent that a response is deemed required,

admitted.



                                                  9
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 10 of 28




       28.     The first sentence consists of Plaintiffs’ characterization of a Notice of Finding

issued by FinCEN; Defendants respectfully refer the Court to the Notice of Finding for a full and

complete statement of its contents. To the extent that a response is deemed required, denied as

an incomplete and inaccurate characterization of the basis for the Notice of Finding. The second

sentence consists of Plaintiffs’ characterization of a Notice of Finding issued by FinCEN;

Defendants respectfully refer the Court to the Notice of Finding for a full and complete statement

of its contents. To the extent that a response is deemed required, denied, except to admit that on

September 20, 2005, FinCEN did not determine that reasonable grounds existed for concluding

that the jurisdiction of North Korea or a North Korean financial institution was of primary

money laundering concern. Defendants further answer by stating that FinCEN does not issue

special measures against “customers who were active participants in money laundering and other

crimes.”

       29.     This paragraph consists of Plaintiffs’ characterization of a Notice of Finding

issued by FinCEN; Defendants respectfully refer the Court to the Notice of Finding for a full and

complete statement of its contents. To the extent that a response is deemed required, denied as

an incomplete characterization of the Notice of Finding.

       30.     This paragraph consists of Plaintiffs’ characterization of a Notice of Finding and

an NPRM issued by FinCEN; Defendants respectfully refer the Court to the Notice of Finding

and NPRM for a full and complete statement of their contents. To the extent that a response is

deemed required, denied.

       31.     The first sentence is admitted. Insofar as the term “Macau authorities” is vague

and undefined, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the second sentence; otherwise, admitted that FinCEN did not directly “raise its



                                                10
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 11 of 28




concerns with” Macau bank regulators. Defendants further answer by stating that the

Department of the Treasury raised concerns with Macau bank regulators.

       32.        Denied.

       33.        Insofar as the term “extensive controversy” is vague and undefined, Defendants

lack knowledge or information sufficient to admit or deny the allegations in the first sentence;

otherwise, Defendants lack knowledge or information sufficient to admit or deny the allegations

in the first sentence. The second, third, fourth, fifth, sixth, and seventh sentences consist of

Plaintiffs’ characterization of portions of a book; Defendants respectfully refer the Court to the

book for a full and complete statement of its contents.

       34.        Insofar as the term “authorities” is vague and undefined, Defendants lack

knowledge or information sufficient to admit or deny the allegations in the first sentence that

“BDA discovered and reported to authorities”; otherwise, the first sentence is denied, except to

admit that in 1994, “counterfeit money had been deposited in certain accounts” at Banco Delta

Asia. Insofar as the terms “fully cooperated,” “the investigation,” and “Macau and U.S.

authorities” are vague and undefined, Defendants lack knowledge or information sufficient to

admit or deny the allegations in the second sentence, except to deny that Banco Delta Asia

“closed the accounts of the customers involved in” counterfeiting activities. Defendants lack

knowledge or information sufficient to admit or deny the allegations in the third and fourth

sentences. Insofar as the term “more sophisticated technology” is vague and undefined,

Defendants lack knowledge or information sufficient to admit or deny the allegations in the fifth

sentence, except to admit that Banco Delta Asia purchased additional equipment to detect

counterfeiting.




                                                  11
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 12 of 28




       35.     Insofar as the terms “investigation,” “U.S. government investigators,” and

“relationships” are vague and undefined, Defendants lack knowledge or information sufficient to

admit or deny the allegations in the first sentence. Insofar as the term “U.S. government

investigators” is vague and undefined, Defendants lack knowledge or information sufficient to

admit or deny the allegations in the second sentence. Insofar as the term “such relationships” is

vague and undefined, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the third sentence; otherwise, denied, except to admit that on September 20, 2005,

the NPRM issued by FinCEN proposed that the fifth special measure be imposed against Banco

Delta Asia. Defendants further answer by stating that FinCEN’s decision to issue the Notice of

Finding and NPRM was not based on the fact of Banco Delta Asia’s relationship with North

Korean customers, but instead on the money laundering activities occurring at Banco Delta Asia.

       36.     Insofar as the term “effect” is vague and undefined, Defendants lack knowledge

or information sufficient to admit or deny the allegations in the first sentence. Defendants lack

knowledge or information sufficient to admit or deny the allegations in the second sentence,

except to admit that as of September 20, 2005, an NPRM issued by FinCEN proposed the fifth

special measure and went into effect in April 2007. Defendants lack knowledge or information

sufficient to admit or deny the allegations in the third sentence. Defendants lack knowledge or

information sufficient to admit or deny the allegations in the fourth sentence regarding the

“fear[]” of “non-U.S. banks” and whether such banks “cut off ties”; otherwise, denied.

Defendants lack knowledge or information sufficient to admit or deny the allegations in the fifth

sentence.

       37.     Defendants lack knowledge or information sufficient to admit or deny the

allegations in the first, second, and third sentences. Defendants lack knowledge or information



                                                12
          Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 13 of 28




sufficient to admit or deny the allegations in the fourth sentence, except to admit that after

FinCEN issued its Notice of Finding and NPRM, the Macau Monetary Authority appointed a

three person “administrative committee” that temporarily replaced the senior management of

Banco Delta Asia to oversee the daily operations of the bank and address the concerns FinCEN

raised.

          38.   With respect to the first sentence, denied insofar as Plaintiffs allege that “FinCEN

had hoped.” Insofar as the terms “cut off,” “significantly restricted,” and “relationships” are

vague and undefined, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the first sentence; otherwise, Defendants can neither confirm nor deny the

allegations in the first sentence, as doing so would tend to reveal privileged and/or classified

information. The second, third, and fourth sentences consist of Plaintiffs’ characterization of

portions of a book; Defendants respectfully refer the Court to the book for a full and complete

statement of its contents.

          39.   Insofar as the term “relationship” is vague and undefined, Defendants lack

knowledge or information sufficient to admit or deny the allegations in the first sentence;

otherwise, denied, except to admit that Banco Delta Asia has taken certain preliminary steps to

address concerns identified in the Notice of Finding and NPRM issued by FinCEN. Defendants

further answer by stating that, notwithstanding these steps, it remains concerned about the extent

to which Banco Delta Asia still could be used for illicit purposes. The second sentence is denied.

Insofar as the term “effectively closed” is vague and undefined, Defendants lack knowledge or

information sufficient to admit or deny the allegations in the third sentence. Defendants lack

knowledge or information sufficient to admit or deny the allegations in the fourth sentence.




                                                 13
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 14 of 28




       40.     The first sentence is admitted. The second sentence consists of Plaintiffs’

characterization of portions of a review by Ernst & Young Transactions Limited; Defendants

respectfully refer the Court to the review for a full and complete statement of its contents.

       41.     Defendants lack knowledge or information sufficient to admit or deny the

allegations in the first sentence, except to admit that Banco Delta Asia submitted to FinCEN a

summary of work purportedly authored by Deloitte Touche Tomatsu; Defendants respectfully

refer the Court to the summary of work for a full and complete statement of its contents. The

second sentence consists of Plaintiffs’ characterization of two reports by Deloitte Touche

Tomatsu; Defendants respectfully refer the Court to the reports for a full and complete statement

of their contents. Defendants lack knowledge or information sufficient to admit or deny the

allegations in the third sentence.

       42.     Insofar as the term “repeatedly” is undefined and vague, Defendants lack

knowledge or information sufficient to admit or deny the allegations in the first sentence; the

allegation is also vague insofar as it does not identify from whom “BDA sought . . . to get

details”; otherwise, admitted that Banco Delta Asia communicated with FinCEN regarding the

Notice of Finding and NPRM. The second sentence is denied.

       43.     Insofar as the terms “[r]egulatory authorities in Macau and Hong Kong” and

“investigations” are undefined and vague, Defendants lack knowledge or information sufficient

to admit or deny the allegations in the first sentence. Insofar as the term “was informed” is

undefined and vague, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the second sentence. Defendants lack knowledge or information sufficient to

admit or deny the allegations in the third sentence.




                                                 14
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 15 of 28




       44.     With respect to the first sentence, admitted that Macau permitted a representative

of the Department of the Treasury “to copy more than 200,000 pages of BDA records[,]” and

denied that the “allegations in the Finding” were “vague”; otherwise, insofar as the term “U.S.

Treasury investigators” is undefined and vague, Defendants lack knowledge or information

sufficient to admit or deny the allegations in the first sentence. Defendants lack knowledge or

information sufficient to admit or deny the allegations in the second sentence. Insofar as the

term “dozens of individuals” is undefined and vague, Defendants lack knowledge or information

sufficient to admit or deny the allegations in the third sentence; otherwise, denied that FinCEN’s

actions are in “contrast” to actions by other components of the U.S. Government, and denied that

“FinCEN singled BDA out in the Finding.”

       45.     With respect to the first sentence, admitted, except that insofar as the term

“ultimately” is undefined and vague, Defendants lack knowledge or information sufficient to

admit or deny the allegations in the first sentence. The second and third sentences are denied.

Insofar as the term “a State Department representative” is undefined and vague, Defendants lack

knowledge or information sufficient to admit or deny the allegations in the fourth sentence.

Insofar as the term “a State Department cable” is undefined and vague, Defendants lack

knowledge or information sufficient to admit or deny the allegations in the fifth sentence.

Defendants further answer by stating that the cable referenced by Plaintiffs may be privileged

and/or classified. Insofar as the terms “media reports” and “internal State department cables” are

undefined and vague, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the sixth sentence. Defendants respectfully refer the Court to the media reports for

a full and complete statement of their contents. Defendants further answer by stating that the

cables referenced by Plaintiffs may be privileged and/or classified.



                                                15
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 16 of 28




       46.     This paragraph consists of Plaintiffs’ characterization of portions of a book;

Defendants respectfully refer the Court to the book for a full and complete statement of its

contents. Insofar as Plaintiffs allege in the first sentence that there was “a lack of evidence of

wrongdoing by BDA,” denied.

       47.     The first sentence consists of Plaintiffs’ characterization of a final rule issued by

FinCEN; Defendants respectfully refer the Court to the final rule for a full and complete

statement of its contents. To the extent that a response is deemed required, admitted that on

March 19, 2007, FinCEN published a final rule imposing the fifth special measure against Banco

Delta Asia as a financial institution of primary money laundering concern; otherwise, denied.

Defendants can neither confirm nor deny the allegations in the second sentence, as doing so

would tend to reveal privileged and/or classified information, except that Defendants lack

knowledge or information sufficient to admit or deny the allegations of “further stigma.” The

third sentence consists of Plaintiffs’ characterization of an announcement by the Department of

the Treasury; Defendants respectfully refer the Court to the announcement for a full and

complete statement of its contents. To the extent that a response is deemed required, Defendants

lack knowledge or information sufficient to admit or deny the allegations in the third sentence.

       48.     The first sentence consists of Plaintiffs’ characterization of a final rule issued by

FinCEN; Defendants respectfully refer the Court to the final rule for a full and complete

statement of its contents. To the extent that a response is deemed required, admitted that

Plaintiffs have accurately quoted portions of the final rule. The second sentence consists of

Plaintiffs’ characterization of a final rule issued by FinCEN; Defendants respectfully refer the

Court to the final rule for a full and complete statement of its contents. To the extent that a

response is deemed required, admitted.



                                                 16
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 17 of 28




       49.     The first and second sentences consist of Plaintiffs’ characterization of a final rule

issued by FinCEN; Defendants respectfully refer the Court to the final rule for a full and

complete statement of its contents. To the extent that a response is deemed required, admitted

that Plaintiffs have accurately quoted portions of the final rule. The third sentence consists of

Plaintiffs’ characterization of a final rule issued by FinCEN; Defendants respectfully refer the

Court to the final rule for a full and complete statement of its contents. Insofar as Plaintiffs

allege in the third sentence that “the Ernst & Young report refuted FinCEN’s allegations that

BDA had knowingly been involved in counterfeiting or money laundering,” denied.

       50.     The first sentence consists of Plaintiffs’ characterization of a final rule issued by

FinCEN; Defendants respectfully refer the Court to the final rule for a full and complete

statement of its contents. To the extent that a response is deemed required, denied that Plaintiffs

have accurately quoted portions of the final rule. Insofar as Plaintiffs allege in the first sentence

that “none of which were at that time (or since then) customers of BDA,” denied. The second

sentence consists of Plaintiffs’ characterization of a final rule issued by FinCEN; Defendants

respectfully refer the Court to the final rule for a full and complete statement of its contents. To

the extent that a response is deemed required, admitted that Plaintiffs have accurately quoted

portions of the final rule. The third and fourth sentences are denied. Defendants can neither

confirm nor deny the allegations in the fifth sentence, as doing so would tend to reveal privileged

and/or classified information. Further, insofar as the terms “actively involved in efforts” and

“complicated” are undefined and vague, Defendants lack knowledge or information sufficient to

admit or deny the allegations in the fifth sentence. The sixth sentence is denied.

       51.     The first sentence consists of Plaintiffs’ characterization of a final rule issued by

FinCEN; Defendants respectfully refer the Court to the final rule for a full and complete



                                                 17
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 18 of 28




statement of its contents. To the extent that a response is deemed required, admitted that

Plaintiffs have accurately quoted portions of the final rule. The second sentence consists of

Plaintiffs’ characterization of a final rule and NPRM issued by FinCEN; Defendants respectfully

refer the Court to the final rule and NPRM for a full and complete statement of their contents.

To the extent that a response is deemed required, denied, except to admit that, as stated in the

NPRM, “[t]his finding of primary money laundering concern shall apply exclusively to Banco

Delta Asia and its branches, offices, and subsidiaries, and not to Delta Asia Group (Holdings)

Ltd., or any of its other subsidiaries.” The third sentence consists of Plaintiffs’ characterization

of an NPRM issued by FinCEN; Defendants respectfully refer the Court to the NPRM for a full

and complete statement of its contents. To the extent that a response is deemed required,

admitted. Defendants further answer by stating that information supporting FinCEN’s prediction

regarding recidivism is located in the Notice of Finding, and that information reflected in

FinCEN’s 2019 denial of Plaintiffs’ 2010 petition confirms FinCEN’s prediction. The fourth

sentence is denied. The fifth sentence consists of legal conclusions, not allegations of fact to

which a response is required. To the extent that a response is deemed required, denied.

       52.     This paragraph consists of Plaintiffs’ characterization of a final rule issued by

FinCEN; Defendants respectfully refer the Court to the final rule for a full and complete

statement of its contents. To the extent that a response is deemed required, denied.

       53.     With respect to the first sentence, admitted that on July 13, 2006, FinCEN

withdrew its April 26, 2005 finding that joint stock company Multibanka is a financial institution

of primary money laundering concern and its notice of proposed rulemaking recommending the

imposition of a special measure against Multibanka. The second sentence is admitted, except to

deny that Multibanka is “like BDA.” The third sentence consists of Plaintiffs’ characterization



                                                 18
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 19 of 28




of a notice of proposed rulemaking issued by FinCEN; Defendants respectfully refer the Court to

the notice of proposed rulemaking for a full and complete statement of its contents. To the

extent that a response is deemed required, admitted.

       54.     The first sentence consists of Plaintiffs’ characterization of a withdrawal of a

notice of proposed rulemaking issued by FinCEN; Defendants respectfully refer the Court to the

withdrawal for a full and complete statement of its contents. To the extent that a response is

deemed required, denied. The second sentence consists of Plaintiffs’ characterization of a

withdrawal of a notice of proposed rulemaking issued by FinCEN; Defendants respectfully refer

the Court to the withdrawal for a full and complete statement of its contents. To the extent that a

response is deemed required, admitted that Plaintiffs have accurately quoted portions of that

withdrawal; otherwise, denied. The third sentence consists of Plaintiffs’ characterization of a

withdrawal of a notice of proposed rulemaking issued by FinCEN; Defendants respectfully refer

the Court to the withdrawal for a full and complete statement of its contents. To the extent that a

response is deemed required, denied as an incomplete characterization of the basis for the

withdrawal.

       55.     This paragraph consists of Plaintiffs’ characterization of a withdrawal of a notice

of proposed rulemaking issued by FinCEN; Defendants respectfully refer the Court to the

withdrawal for a full and complete statement of its contents. To the extent that a response is

deemed required, denied that remedial actions undertaken by Multibanka were “similar to those”

undertaken by Banco Delta Asia, and otherwise denied as an incomplete characterization of the

basis for the withdrawal. Defendants further answer by stating that FinCEN’s 2019 decision

denying Banco Delta Asia’s 2010 petition, which has been transmitted to the bank, provides a

full and complete explanation as to why Banco Delta Asia’s remedial efforts are not sufficient;



                                                19
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 20 of 28




namely, (1) Banco Delta Asia’s records contain significant gaps in data; (2) Banco Delta Asia

did not provide complete information regarding North Korea-related accounts to the multiple

independent accounting and consulting firms it retained to evaluate the bank’s operations; (3)

Banco Delta Asia did not adequately address customer due diligence procedures found to be

deficient by these independent accounting and consulting firms, including a failure to maintain

adequate customer identification files, incorrect risk ranking, and inadequate information

technology systems; (4) personnel retention-related deficiencies remain in Banco Delta Asia’s

Legal and Compliance Division; and (5) Banco Delta Asia has not addressed deficiencies in its

corporate structure.

       56.     Denied, except to admit that FinCEN withdrew its finding that Multibanka is a

financial institution of primary money laundering concern as of July 13, 2006. Defendants

further answer by stating that FinCEN’s 2019 decision denying Plaintiffs’ 2010 petition includes

the specific reasons that FinCEN declined to remove the fifth special measure against Banco

Delta Asia, including the fact that, inter alia, (1) Banco Delta Asia’s records contain significant

gaps in data; (2) Banco Delta Asia did not provide complete information regarding North Korea-

related accounts to the multiple independent accounting and consulting firms it retained to

evaluate the bank’s operations; (3) Banco Delta Asia did not adequately address customer due

diligence procedures found to be deficient by these independent accounting and consulting

firms, including a failure to maintain adequate customer identification files, incorrect risk

ranking, and inadequate information technology systems; (4) personnel retention-related

deficiencies remain in Banco Delta Asia’s Legal and Compliance Division; and (5) Banco Delta

Asia has not addressed deficiencies in its corporate structure.




                                                 20
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 21 of 28




       57.     The first sentence is admitted. The second sentence consists of Plaintiffs’

characterization of a petition to rescind the final rule; Defendants respectfully refer the Court to

the petition for a full and complete statement of its contents. Insofar as Plaintiffs allege in the

second sentence that “the Final Rule was arbitrary and capricious[] and violated BDA’s

procedural rights,” the second sentence consists of legal conclusions, not allegations of fact to

which a response is required. To the extent that a response is deemed required, denied.

       58.     The first sentence consists of Plaintiffs’ characterization of a petition to rescind

the final rule; Defendants respectfully refer the Court to the petition for a full and complete

statement of its contents. Insofar as Plaintiffs allege in the first sentence that “FinCEN failed to

provide adequate notice of its concerns about BDA’s owners,” the first sentence consists of legal

conclusions, not allegations of fact to which a response is required. To the extent that a response

is deemed required, denied. The second sentence consists of Plaintiffs’ characterization of a

petition to rescind the final rule; Defendants respectfully refer the Court to the petition for a full

and complete statement of its contents. Insofar as Plaintiffs allege in the second sentence that the

petition “substantively addressed FinCEN’s concerns about the potential for recidivism,” denied.

       59.     The first sentence is admitted. The second sentence consists of Plaintiffs’

characterization of a decision by FinCEN to deny a petition to rescind the final rule; Defendants

respectfully refer the Court to the denial decision for a full and complete statement of its

contents. To the extent that a response is deemed required, denied as an incomplete

characterization of the basis for the denial decision.

       60.     This paragraph consists of Plaintiffs’ characterization of a decision by FinCEN to

deny a petition to rescind the final rule; Defendants respectfully refer the Court to the denial




                                                  21
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 22 of 28




decision for a full and complete statement of its contents. To the extent that a response is

deemed required, denied as an incomplete characterization of the basis for the denial decision.

       61.     This paragraph consists of Plaintiffs’ characterization of decisions by FinCEN to

deny petitions to rescind the final rule; Defendants respectfully refer the Court to the denial

decisions for a full and complete statement of their contents. To the extent that a response is

deemed required, admitted that Plaintiffs have accurately quoted portions of the denial decisions.

Defendants further answer by stating that on or about November 16, 2010, Banco Delta Asia

filed another petition with FinCEN to rescind the final rule imposing a fifth special measure

against the bank; by letter dated September 26, 2019, FinCEN informed Banco Delta Asia of its

decision to deny Banco Delta Asia’s administrative petition to rescind the final rule and

subsequently provided Banco Delta Asia’s counsel with redacted versions of FinCEN’s

September 26, 2019 decision and supporting exhibits; and FinCEN’s 2019 denial of Banco Delta

Asia’s 2010 petition establishes that remand by this Court would be futile, since the agency has

essentially already reconsidered the 2007 final rule and determined that circumstances do not

warrant a change in agency position at this time.

       62.     With respect to the first sentence, admitted that “[i]n September 2007, the Macau

government returned control of BDA to Delta Asia Group.” Otherwise, the first sentence

consists of Plaintiffs’ characterization of a press release; Defendants respectfully refer the Court

to the press release for a full and complete statement of its contents. Defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations in the second sentence.

       63.     Insofar as the terms “substantial resources” and “continued strengthening” are

undefined and vague, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the first sentence. Insofar as the terms “professional management” and “notable



                                                 22
          Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 23 of 28




banking and/or accounting experience” are undefined and vague, Defendants lack knowledge or

information sufficient to admit or deny the allegations in the second sentence. The third sentence

is denied. Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegations in the third sentence regarding Banco Delta Asia’s “struggl[es]”; otherwise,

denied.

          64.   Defendants repeat and incorporate by reference their responses to all preceding

paragraphs.

          65.   This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, insofar as the term “cut

off” is vague and undefined, Defendants lack knowledge or information sufficient to admit or

deny the allegations in this paragraph; otherwise, denied.

          66.   Insofar as the term “severe, immediate impact on BDA’s business” is vague and

undefined, Defendants lack knowledge or information sufficient to admit or deny the allegations

in the first sentence. The second sentence consists of conclusions of law, not allegations of fact

to which a response is required. To the extent that a response is deemed required, denied.

          67.   This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

          68.   This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

          69.   This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

          70.   Defendants repeat and incorporate by reference their responses to all preceding

paragraphs.



                                                 23
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 24 of 28




       71.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       72.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       73.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       74.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       75.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       76.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       77.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       78.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       79.     Defendants repeat and incorporate by reference their responses to all preceding

paragraphs.

       80.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       81.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.




                                                24
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 25 of 28




       82.     The first sentence consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied as an incomplete

and inaccurate statement of relevant doctrine. The second sentence consists of conclusions of

law, not allegations of fact to which a response is required. To the extent that a response is

deemed required, denied as an incomplete statement of relevant doctrine.

       83.     The first sentence consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied as an incomplete

and inaccurate statement of relevant doctrine. The second sentence consists of conclusions of

law, not allegations of fact to which a response is required. To the extent that a response is

deemed required, denied as an incomplete statement of relevant doctrine.

       84.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       85.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       86.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       87.     The first sentence is admitted. Insofar as the term “Macau authorities” is vague

and undefined, Defendants lack knowledge or information sufficient to admit or deny the

allegations in the second sentence; otherwise, admitted that FinCEN did not directly “raise its

concerns with” Macau bank regulators. Defendants further answer by stating that the

Department of the Treasury raised concerns with Macau bank regulators. The third sentence

consists of conclusions of law, not allegations of fact to which a response is required. To the

extent that a response is deemed required, denied. With respect to the fourth sentence, denied,



                                                 25
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 26 of 28




except to admit that the final rule issued by FinCEN included certain factual findings not

included in the Notice of Finding. Defendants further answer by stating that the final rule

included findings based on information submitted in part by Banco Delta Asia after issuance of

the NPRM. The fifth sentence consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       88.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       89.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       90.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       91.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       92.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       93.     Defendants repeat and incorporate by reference their responses to all preceding

paragraphs.

       94.     This paragraph consists of Plaintiffs’ characterization of a clause of the U.S.

Constitution; Defendants respectfully refer the Court to the Constitution for a full and complete

statement of its contents. To the extent that a response is deemed required, admitted that

Plaintiffs have accurately quoted a portion of Article I, clause 1 of the Constitution.

       95.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.



                                                 26
        Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 27 of 28




       96.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       97.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required. To the extent that a response is deemed required, denied.

       The remainder of the First Amended Complaint consists of a request for relief, not

allegations of fact to which a response is required. To the extent that a response is deemed

required, Defendants deny that Plaintiffs are entitled to this relief or any relief whatsoever.

                                            DEFENSES

       1.      Plaintiffs fail to state a claim on which relief may be granted.

       2.      The Court lacks subject-matter jurisdiction over Plaintiffs’ claims.

       3.      Any errors cited by Plaintiffs are harmless in light of FinCEN’s denials of

               Plaintiffs’ administrative petitions.

       4.      Remand to address any errors cited by Plaintiffs would be futile in light of

               FinCEN’s denials of Plaintiffs’ administrative petitions.



       THEREFORE, having fully answered, Defendants assert that Plaintiffs are not entitled to

the relief requested, or to any relief whatsoever, and request that this action be dismissed with

prejudice and that Defendants be given such other relief as the Court deems just and proper.

Each and every allegation of the First Amended Complaint not heretofore expressly admitted or

denied is hereby denied.



       Dated: February 10, 2020                        Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                 27
Case 1:13-cv-00333-BAH Document 49 Filed 02/10/20 Page 28 of 28




                                   DIANE KELLEHER
                                   Assistant Branch Director

                                    /s/ Stuart J. Robinson
                                   STUART J. ROBINSON
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   450 Golden Gate Ave.
                                   San Francisco, CA 94102
                                   Telephone: (415) 436-6635
                                   Fax: (415) 436-6632
                                   Email: stuart.j.robinson@usdoj.gov

                                   Counsel for Defendants




                              28
